Per Curiam:
We concur with the court below, so far as its injunction restrains the defendants from using the proposed buildings as a bone-boiling establishment, for everyone knows that carrion cannot be gathered together in any populous neighborhood without being offensive. But the erection of the buildings themselves cannot be regarded as a nuisance; and we must, therefore, direct a modification of the injunction so far as it regards such erection, and no farther.
With this modification the decree is affirmed, and the appellants are ordered to pay the costs.